     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 1 of 29 Page ID #:1




1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     RYAN WATERS (Cal. Bar No. 268015)
      Special Assistant United States Attorney
6     Asset Forfeiture Section
7          1400 United States Courthouse
           312 North Spring Street
8          Los Angeles, California 90012
           Telephone: (213) 894-4493
9          Facsimile: (213) 894-0142
           E-mail: Ryan.Waters@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12                         UNITED STATES DISTRICT COURT
13                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                WESTERN DIVISION
15    UNITED STATES OF AMERICA,           No. 2:19-cv-06153
16
                Plaintiff,                VERIFIED COMPLAINT FOR
17                                        FORFEITURE
                   v.
18                                        18 U.S.C. §§ 981(a)(1)(A) and (C)
      $1,804,879.22 IN BANK FUNDS,        and 984
19    $444,772.66 IN PAYPAL ACCOUNT
      FUNDS, $12,740.00 IN U.S.
20    CURRENCY AND ONE YELLOW GOLD        [U.S.S.S.]
      ROLEX SKY-DWELLER WATCH
21
                Defendants.
22
23
24
25         Plaintiff United States of America brings this claim

26    against defendants $1,804,879.22 in Bank Funds, $444,772.66 in

27    PayPal Account Funds, $12,740.00 in U.S. Currency and One Yellow

28    Gold Rolex Sky-Dweller Watch, and alleges as follows:
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 2 of 29 Page ID #:2




1                             JURISDICTION AND VENUE
2          1.    The government brings this in rem civil forfeiture
3     action pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 984.
4          2.    This Court has jurisdiction over the matter pursuant
5     to 28 U.S.C. §§ 1345 and 1355.
6          3.    Venue lies in this district pursuant to 28 U.S.C.
7     § 1395(a).
8                              PERSONS AND ENTITIES
9          4.    The plaintiff in this action is the United States of
10    America.
11         5.    The defendants in this action (collectively, the
12    “defendants”) were seized pursuant to federal search and seizure
13    warrants and consist of:
14               a.     $444,772.66 in PayPal Account Funds seized on
15    January 22, 2019 from accounts located in Los Angeles,
16    California and including:
17                    i.     $433,687.55 seized from a PayPal Inc.
18    account with the last four digits ending in 7206 (“PayPal
19    Account 7206”);
20                    ii.    $3,000.00 seized from a PayPal Inc. account
21    with the last four digits ending in 4961 (“PayPal Account
22    4961”); and
23                    iii.   $8,085.11 seized from a PayPal Inc. account
24    with the last four digits ending in 1813 (“PayPal Account
25    1813”);
26               b.     $1,804,879.22 in Bank Funds, including:
27                    i.     $435,178.53 in Bank Funds seized on January
28    22, 2019 from a JPMorgan Chase Bank account with the last four

                                          2
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 3 of 29 Page ID #:3




1     digits ending in 6783 (“Chase Account 6783”), held in the name
2     of Tier 1 Solutions Inc., and seized from an account located in
3     Porter Ranch, California;
4                     ii.    $600,000.00 in Bank Funds seized on January
5     22, 2019 from a JPMorgan Chase Bank account with the last four
6     digits ending in 7980 (“Chase Account 7980”), held in the name
7     of Tier 1 Solutions Inc., and seized from an account located in
8     Burbank, California;
9                     iii.   $519,700.69 in Bank Funds seized on January
10    23, 2019 from a Wells Fargo Bank account with the last four
11    digits ending in 7435 (“Wells Fargo Account 7435”), held in the
12    name of Streamvision Inc., and seized from an account located in
13    Burbank, California; and
14                    iv.    $250,000.00 in Bank Funds seized on January
15    23, 2019 from a Wells Fargo Bank account with the last four
16    digits ending in 9967 (“Wells Fargo Account 9967”), held in the
17    name of Newwave Solutions, Inc. and seized from an account
18    located in Montrose, California;
19               c.    $12,740.00 in U.S. currency seized on January 23,
20    2019 from a Burbank, California residence; and
21               d.    One Yellow Gold Rolex Sky-Dweller watch seized on
22    January 23, 2019 from a Burbank, California residence.
23         6.    The defendants are currently in the custody of the
24    United States Secret Service (“USSS”) in this District, where
25    they will remain subject to this Court’s jurisdiction during the
26    pendency of this action.
27         7.    The interests of Argishti Khudaverdyan, Alen
28    Gharehbagloo, Edward Kudaverdian, Dina Gharehbagloo, Unlocks247,

                                          3
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 4 of 29 Page ID #:4




1     Tier 1 Solutions Inc., Newwave Solutions, Inc., Streamvision
2     Inc., and QTSink may be adversely affected by these proceedings.
3                           FACTS SUPPORTING FORFEITURE
4     Background on Fraud Scheme Investigation
5          8.      On or about May 15, 2017, the USSS began an
6     investigation into unauthorized access to proprietary T-Mobile
7     US, Inc. (“T-Mobile”) systems and tools using phishing and
8     social engineering schemes after T-Mobile alerted the USSS of a
9     compromise of T-Mobile’s corporate network from an unknown
10    source.     T-Mobile was a company with headquarters in Bellevue,
11    Washington, and offices throughout the United States and Puerto
12    Rico.     The compromise included user credentials of T-Mobile
13    employees, T-Mobile’s Mobile Device Unlock (“MDU”) tool and
14    International Mobile Equipment Identifier (“IMEI”) 1 unblocking
15    tools. These individuals were able to compromise T-Mobile
16    employee credentials, which were then used to gain unauthorized
17    access and abuse T-Mobile’s customer service tools in order to
18    fraudulently unlock cell phones on T-Mobile’s network.          In order
19    to access T-Mobile tools with compromised employee credentials,
20    the individuals connected to a T-Mobile retail store Wi-Fi
21    access point located in Burbank, California.
22         9.      T-Mobile locks cellular phone devices to prevent its
23    devices from being used on other carriers’ networks.          The MDU
24    tool allows authorized T-Mobile employees to override or unlock
25
26
           1
            IMEI is a unique serial number given to a device that
27
      allows the carrier’s network to run a validation check when the
28    device attempts to authenticate itself to the network.

                                          4
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 5 of 29 Page ID #:5




1     a cellular phone device for use on other cellular service
2     providers’ mobile networks.      A cellular phone device can also be
3     blocked and/or made ineligible for activity on the T-Mobile
4     network if, for example, it is reported lost or stolen.          If that
5     occurs, the T-Mobile IMEI blocking tool can be used by
6
      authorized employees to remove the block, thereby re-enabling
7
      the device to work on a cellular network.        Both the MDU tool and
8
      IMEI blocking tool use T-Mobile employee user credentials for
9
      authentication and are not accessible outside the T-Mobile
10
      network.
11
           10.   Metro 2 by T-Mobile had its own cell phone unlocking
12
      tool for Metro cell phones called “MCare Unlock” (the “MCare
13
      tool”) which was a web-based tool hosted externally to T-Mobile
14
15    and designed for use by Metro business support personnel and

16    external call center customer service representatives.          No end

17    user authentication was required to use the MCare tool.          Access

18    to the MCare tool was based off a set of IP address blocks

19    assigned to T-Mobile/Metro locations.
20         11.   From in or about October 2017 to on or about April 30,
21    2018, T-Mobile Retail Store Wi-Fi access points in the Los
22    Angeles, California area had compromised employee accounts
23    connecting to and accessing the MDU and IMEI blocking tool.
24
25
26
           2 Metro by T-Mobile (formerly known as MetroPCS) is a
27    company with headquarters in Richardson, Texas, that was
28    acquired by T-Mobile USA on or about May 1, 2013.

                                          5
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 6 of 29 Page ID #:6




1          12.   Argishti Khudaverdyan (“Khudaverdyan”) and Alen
2     Gharehbagloo (“Gharehbagloo”) were identified as owners of a T-
3     Mobile Premium Retail (“TPR”) 3 location in Los Angeles,
4     California, called Top Tier Solutions Inc., from approximately
5     January 18 to June 17, 2017.      Khudaverdyan and Gharehbagloo each
6
      had their own T-Mobile-issued employee credentials, which were
7
      used to gain access to internal network Wi-Fi access points at
8
      T-Mobile retail stores in Texas and California from
9
      approximately February 28 to April 28, 2017.         Neither
10
      Khudaverdyan nor Gharehbagloo had authorization to use T-
11
      Mobile’s MDU and IMEI blocking tools through their TPR employee
12
      credentials.
13
           13.   In December 2016, T-Mobile employees began to receive
14
15    phishing 4 emails on their corporate accounts similar in format to

16    normal T-Mobile communications.       These emails solicited T-Mobile

17    employee login credentials.      An unknown number of T-Mobile

18    employees provided their login credentials in response to this

19    email.
20         14.   Following discovery of the phishing email, T-Mobile
21    investigators identified an embedded link to the domain,
22
23         3 TPRs are independently-owned T-Mobile partner locations
24    that are authorized to sell T-Mobile accessories, handsets, and
      services to customers. As of December 16, 2016, TPR employees
25    no longer had access to T-Mobile’s MDU and IMEI blocking tools.
26         4 Phishing is the fraudulent practice of sending emails
      purporting to be from a trusted source (e.g., reputable
27
      companies) in order to induce individuals to reveal personal
28    information, such as passwords.

                                          6
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 7 of 29 Page ID #:7




1     verifying-mail.us.     Based on records from Name.com, a domain
2     name service provider, verifying-mail.us was registered on
3     October 13, 2016 to an address on Shady Hollow Ct. in
4     Northridge, California (the “Shady Hollow residence”).
5     California Department of Motor Vehicles (“DMV”) records show
6
      that the Shady Hollow residence is listed on Khudaverdyan’s
7
      California driver’s license.
8
           15.   PayPal Account 4961 made a payment to Name.com on
9
      October 13, 2016.    Investigators believe the payment was for the
10
      registration of the domain verifying-mail.us.
11
           16.   On or about March 29, 2017, Khudaverdyan’s employee
12
      credential was used during an unauthorized Wi-Fi access session
13
      to the T-Mobile network at a store in Texas.         The individual
14
15    using Khudaverdyan’s T-Mobile employee credential accessed an

16    Internet Protocol (“IP”) address not associated with the T-

17    Mobile network.    The external IP address is associated with the

18    website unlockitall.com.      An open source search query on

19    unlockitall.com listed the domain as registered to
20    Khudaverdyan’s email argikay@gmail.com 5, at the Shady Hollow
21    Residence, and with Khudaverdyan’s telephone number.
22         17.   From on or about March 25 to April 27, 2017,
23    Khudaverdyan’s employee credential was used to access the IMEI
24    blocking tool, and conduct IMEI unblocking activity.          During
25
26         5 Google LLC, located in Mountain View, California, operated
      computers used by subscribers all over the world in interstate
27
      and foreign commerce and communications, and did not have any
28    email servers in California.

                                          7
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 8 of 29 Page ID #:8




1     that same time period, the employee credentials belonging to
2     both Khudaverdyan and Gharehbagloo were used to access the MDU
3     tool.    According to T-Mobile investigators, the access and use
4     of the MDU and IMEI blocking tools is outside the scope of
5     Khudaverdyan’s and Gharehbagloo’s authorized access.
6
           18.      On or about April 28, 2017, an unknown device
7
      connected to a T-Mobile Wi-Fi access point in La Crescenta,
8
      California, using the employee credentials belonging to
9
      Khudaverdyan and Gharehbagloo.      On or about June 7, 2017, both
10
      Khudaverdyan and Gharehbagloo were interviewed by T-Mobile,
11
      after which both were terminated from employment.
12
      T-Mobile Burbank Store’s Wi-Fi Access Point
13
           19.      On or about October 2017 to April 30, 2018, the Wi-Fi
14
      access point at the T-Mobile retail store located at 314 N. San
15
      Fernando Blvd, Burbank, California (the “T-Mobile Burbank
16
      Store”) was accessed with compromised employee credentials on
17
      approximately a weekly basis.
18
           20.      T-Mobile observed unique Machine Access Control
19
      (“MAC”) addresses 6 connecting to the T-Mobile Burbank Store’s
20
      corporate Wi-Fi, which is only accessible with employee user
21
      credentials. These MAC addresses were not within T-Mobile
22
      protocol.
23
              21.   On or about January 4, 2018, USSS investigators went
24
      to the area of the T-Mobile Burbank Store and learned that the
25
26         6 A MAC address is a unique identifier assigned, most
      commonly by manufacturer, to a network communication device,
27
      such as a wireless router or laptop computer that identifies the
28    device on a network.

                                          8
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 9 of 29 Page ID #:9




1     T-Mobile Wi-Fi signal extends only as far as approximately 20 to
2     30 feet from the T-Mobile Burbank Store.
3          22.   On or about April 27, 2018, an USSS investigator spoke
4     to a Federal Bureau of Investigation (“FBI”) agent and learned
5     that on or about April 5, 2018, at approximately 8:21 p.m., the
6     FBI agent was alerted that an unauthorized MAC address was
7     emitting probe requests to the T-Mobile Burbank Store.          The FBI
8     agent saw a female with long dark hair in her mid-30s on her
9     cell phone, sitting at the restaurant Guisados, located
10    approximately five feet away from the T-Mobile Burbank Store.
11    According to T-Mobile investigators, also on or about April 5,
12    2018, at least 1,561 IMEI numbers were in the T-Mobile or Metro
13    logs as being accessed, unlocked, or whitelisted 7 by the T-Mobile
14    MDU and Metro Mcare tools.
15         23.   On or about April 17, 2018, at approximately 11:55
16    p.m., the FBI agent was alerted that an unauthorized MAC address
17    was emitting probe requests to the T-Mobile Burbank Store.
18         24.   On or about April 18, 2018, the FBI agent conducted
19    surveillance at the T-Mobile Burbank Store, and took a photo at
20    approximately 12:39 a.m. of a gray Mazda Sport Utility Vehicle
21    with a California license plate ending in H303 (the “Mazda”)
22    parked in the handicapped spot approximately 10-15 feet from the
23    front entrance of the T-Mobile Burbank Store.         Inside the Mazda
24    was the same female with long dark hair that the FBI agent had
25
26
           7 A whitelisted IMEI has been officially updated in T-
27    Mobile’s database to reflect the eligibility criteria has been
28    overwritten. A black listed IMEI has been reported lost or
      stolen and cannot be utilized on any carriers’ network.
                                          9
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 10 of 29 Page ID #:10




1      previously seen at Guisados on April 5, 2018.         The only device
2      visible was a cellular phone.      At approximately 1:25 a.m., the
3      Mazda drove away from the area of the T-Mobile Burbank Store.
4      At approximately 1:35 a.m., the FBI agent left the T-Mobile
5      Burbank Store and drove approximately two miles to
6      Khudaverdyan’s residence located in Burbank, California, and saw
7      the Mazda in the driveway.
8           25.   Also on or about April 18, 2018, approximately 1,492
9      IMEI numbers were in the T-Mobile or Metro logs as being
10     accessed, unlocked, or whitelisted by the T-Mobile MDU and Metro
11     Mcare tools.
12          26.   The Mazda is registered to Nzhde Khudaverdyan,
13     Khudaverdyan’s uncle, at Pontiac Street in La Crescenta,
14     California 91214 (the “Pontiac Street Residence”).         On or about
15     April 24, 2018, a Los Angeles Police Department detective
16     queried the LexisNexis database for individuals residing at the
17     Pontiac Street Residence and identified one of them as Karlet
18     Torosyan (“Torosyan”).     The FBI agent looked at the DMV
19     photograph of Torosyan and determined that she closely resembled
20     the female he saw sitting near the T-Mobile Burbank Store on
21     April 5, 2018, and in the Mazda near the T-Mobile Burbank Store
22     on April 18, 2018.
23          27.   On or about April 24, 2018, at approximately 10:17
24     p.m., T-Mobile investigators alerted USSS investigators of
25     unauthorized Wi-Fi activity at the T-Mobile Burbank Store with a
26     compromised employee credential.         At approximately 11:00 p.m.,
27     USSS investigators arrived at the T-Mobile Burbank Store and
28     observed the Mazda in front of the T-Mobile Burbank Store,

                                           10
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 11 of 29 Page ID #:11




1      approximately 10-15 feet from the front entrance.         A female with
2      long dark hair in her mid-30s, who closely resembled the DMV
3      photo of Torosyan, sat in the driver’s seat of the Mazda,
4      looking at an electronic device.         She sat in the same position
5      for over 30 minutes.
6           28.     At approximately 11:35 p.m., T-Mobile restricted the
7      employee credentials associated with the unauthorized activity
8      at the T-Mobile Burbank Store.      Once that occurred, USSS
9      investigators saw the female inside the Mazda reach down and
10     begin to manipulate an object for several minutes.         At
11     approximately 12:45 a.m., the female believed to be Torosyan
12     drove away in the Mazda from the area of the T-Mobile Burbank
13     Store.     USSS investigators followed her and saw her pull into
14     the driveway of the Pontiac Street Residence at approximately
15     1:05 a.m.
16          29.     Also on or about April 24, 2018, from approximately
17     10:06 p.m. to 11:59 p.m., 1,473 IMEI numbers were in the T-
18     Mobile or Metro logs as being accessed, unlocked, or whitelisted
19     by the T-Mobile MDU and Metro Mcare tools.
20          30.     From on or about August 23 to August 28, 2017,
21     Gharehbagloo’s PayPal Account 1813 sent approximately $380 to
22     Torosyan’s PayPal account.      Also, on or about January 1 to June
23     14, 2018, Khudaverdyan’s PayPal Account 7206 sent ten payments
24     totaling approximately $5,893 to Torosyan’s PayPal account.           Two
25     of these payments occurred on April 5 and April 21, 2018.
26     Khudaverdyan knew Torosyan and compensated her for accessing the
27     Wi-Fi with compromised employee credentials at the T-Mobile
28     Burbank Store.

                                           11
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 12 of 29 Page ID #:12




1      USSS Seattle Office Investigation and the Vira Brothers
2           31.     On or about October 11, 2013, the USSS Seattle office
3      opened a case in response to a breach of the AT&T Wireless
4      internal network.     AT&T investigators revealed a scheme to
5      unlock phones through compromised corporate insiders.
6           32.     USSS investigators learned that the Vira brothers were
7      involved in cell phone unlocking through their websites and
8      would also send unlock requests to wholesale unlock suppliers
9      such as Khudaverdyan.
10          33.     USSS investigators reviewed approximately 238 emails
11     provided by the USSS Seattle office that Khudaverdyan had
12     exchanged with the Vira brothers from approximately August 26,
13     2014 to January 18, 2017.      The emails contained approximately
14     81,318 IMEI numbers.     The following are examples of emails
15     between Khudaverdyan and the Vira brothers:
16                  a.   On or about January 13, 2017, at approximately
17     4:52 a.m., Khudaverdyan emailed the Vira Brothers and stated,
18     “These are all unlocked yesterday but I cant reply becuase [sic]
19     I use 2 factor authentication and the app was on my phone. My
20     phone was stolen so please respond on your end.” The subject of
21     the email was “T-Mobile’s done.”         A list containing 31 IMEI
22     numbers was also provided in the email.         The email was signed
23     “Yours truly, Argishti K.”
24                  b.   On or about January 14, 2017, at approximately
25     8:36 a.m., Khudaverdyan emailed the Vira brothers and stated,
26     “Here is the Second Batch that was done!!!         Please respond on
27     your end.”     The subject line of the email said “T-Mobile’s
28     done.”     A list containing nine IMEI numbers was provided in the

                                           12
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 13 of 29 Page ID #:13




1      email.
2           34.    From on or about January 10 through January 13, 2017,
3      the 31 IMEIs listed in the emails between Khudaverdyan and the
4      Vira brothers on January 13, 2017, were unlocked without
5      authorization using T-Mobile’s internal tools. From on or about
6      January 12 through January 14, 2017, the nine IMEIs listed in
7      the emails between Khudaverdyan and the Vira brothers on January
8      14, 2017, were unlocked without authorization using T-Mobile’s
9      internal tools.
10          35.    PayPal Account 7206 received approximately
11     $16,823,531.20 from PayPal accounts belonging to the Vira
12     brothers.    PayPal Account 4961 also received approximately
13     $30,155 from PayPal accounts belonging to the Vira brothers.
14     PayPal Account 1813 received approximately $1,304,326.15 from
15     PayPal accounts belonging to the Vira brothers.
16     Google and PayPal Records
17          36.    From on or about May 9 through June 21, 2018, there
18     were approximately eight emails sent from Gharehbagloo to
19     Khudaverdyan at “Argikay@gmail.com”, Khudaverdyan’s email
20     account.    Each email had a subject line that appeared to
21     reference T-Mobile unlocks.      The eight emails each had an Excel
22     spreadsheet containing approximately 8,198 IMEI numbers in total
23     that also referenced T-Mobile, of which 8,169 were unique.           The
24     following is an example of an email between Khudaverdyan and
25     Gharehbagloo:
26                 a.    On or about June 12, 2018, at approximately 9:34
27     a.m., Gharehbagloo emailed Khudaverdyan.        The subject of the
28     email said “T-Mobile Unlock 6_12_2018.”        The body of the email

                                           13
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 14 of 29 Page ID #:14




1      stated “Here is the list 2056 pcs.......do you want to ask the
2      buyers if they want to cancel or should we just submit the
3      orders?”   Attached to the email was an Excel spreadsheet labeled
4      “T_M_Unlocks_6_12_2018.”      The Excel spreadsheet contained
5      approximately 2,056 IMEI numbers.
6           37.   PayPal records show that Gharehbagloo’s PayPal Account
7      1813 received approximately $4,180,752.80 from Khudaverdyan’s
8      PayPal Account 7206.     Khudaverdyan’s PayPal Account 7206 also
9      received approximately $1,235,219.52 from Gharehbagloo’s PayPal
10     Account 1813.
11     Order and Payments from Platinum Connections
12          38.   Khudaverdyan and Gharehbagloo also exchanged emails
13     with payam@platinumconnections.net (“Payam”):
14                a.    From on or about December 5, 2017 through May 30,
15     2018, there were approximately 23 emails exchanged between Payam
16     and Khudaverdyan.    Eleven of the emails had Excel spreadsheets
17     with IMEI numbers.     In total, approximately 18,019 IMEI numbers
18     were exchanged, of which approximately 9,983 were unique.
19                b.    On or about December 5, 2017, at approximately
20     1:42 p.m., Payam emailed Khudaverdyan an Excel spreadsheet
21     labeled “LOCKED METRO PCS AND T-MOBILE PHONES FOR PAYAM.”          The
22     Excel spreadsheets contained two tabs labeled “METRO PCS” (which
23     contained approximately 694 IMEI numbers) and “T-Mobile” (which
24     contained approximately 635 IMEI numbers).
25                c.    On or about April 17, 2018, at approximately
26     12:26 a.m., Khudaverdyan forwarded Gharehbagloo the December 5,
27     2017, message from Payam and included the words “1857 Unlocked.”
28                d.    On or about April 17, 2018, at approximately 4:49

                                           14
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 15 of 29 Page ID #:15




1      p.m., Gharehbagloo emailed Khudaverdyan a PDF document labeled
2      “Payam Invoice.”    The invoice was from Top Tier Solutions Inc.
3      to Platinum Connections Inc. for $12,070.50.
4           39.    A Wells Fargo account ending in 5549 (the “WF account
5      5549”) was registered on January 23, 2017, to Top Tier Solutions
6      Inc., Gharehbagloo and Khudaverdyan.       On April 18, 2018, WF
7      Account 5549 received approximately $22,405 from Platinum
8      Connections Inc.
9      Orders and Payments from Toro
10          40.    From April 4, 2016 through June 27, 2018, Khudaverdyan
11     and Carlos Toro (“Toro”) exchanged approximately 30 emails.           In
12     total, there were approximately 6,459 IMEI numbers sent from
13     Toro to Khudaverdyan, of which 5,596 were unique.         The following
14     is an email exchange between Toro and Khudaverdyan:
15                 a.   On or about April 20, 2018, at approximately 1:16
16     p.m., Toro sent Khudaverdyan an email with “Fwd: Tmo.xlsx” as
17     the subject line.    The body of the email contained the
18     following: “Argo we need a quote I’m interested in getting a
19     quote for getting these devices unlocked.”        Attached to the
20     email was an excel spreadsheet which contained 247 IMEI numbers.
21                 b.   On or about April 20, 2018, at approximately 2:31
22     p.m., Khudaverdyan replied to Toro: “248 Pieces 55.00 a piece
23     all models to unlock.”
24                 c.   On or about April 30, 2018, at approximately 7:46
25     p.m., Khudaverdyan replied to Toro: “Hi, Carlos this invoice is
26     for you.”    Attached to the email was a PDF file labeled
27     “Invoice_247.pdf” and the total amount of the invoice was
28     $11,115.

                                           15
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 16 of 29 Page ID #:16




1           41.    From January 11, 2016 through June 28, 2018,
2      Khudaverdyan’s PayPal Account 7206 received approximately
3      $551,799.91 in total, including $11,115 from Toro’s PayPal
4      account on or about May 2, 2018.
5      Orders and Payments from Empire Wireless Group
6           42.    From May 19, 2016 through June 21, 2018, Khudaverdyan
7      and Johnnie Cisneros (“Cisneros”) exchanged approximately 66
8      emails.    40 of the emails that Cisneros sent to Khudaverdyan
9      contained excel spreadsheet attachments.        Out of the 40
10     spreadsheets, 38 contained IMEI numbers.        In total, Cisneros
11     sent approximately 20,945 IMEI numbers to Khudaverdyan, of which
12     17,296 were unique.     Approximately 19 emails said “TMO List…” in
13     the subject line.    The following is an email exchange between
14     Khudaverdyan and Cisneros:
15                 a.   On or about August 11, 2016, at approximately
16     7:41 a.m., Cisneros sent an email to Khudaverdyan that stated
17     “Argo, Please use the following Bank Account moving forward.
18     The other account is no longer active.        Empire Wireless Group
19     LLC 8333 NW 53RD ST STE 450 Doral FL, 33166 Wells Fargo Account…”
20          43.    From January 4, 2018 through March 12, 2018
21     Gharehbagloo’s WF Account 7435 received approximately nine wire
22     transfers totaling $100,000 from Empire Wireless Group belonging
23     to Cisneros.
24     Orders and Payments Through Suspect Controlled Websites
25          44.    Khudaverdyan and Gharehbagloo would advertise their
26     cell phone unlocking services to potential customers on the
27     Internet through websites they controlled.        Khudaverdyan
28     operated the websites unlocks247.com and swiftunlocked.com,

                                           16
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 17 of 29 Page ID #:17




1      which enabled customers wanting their cell phones unlocked to
2      directly purchase those services from Khudaverdyan and/or
3      Gharehbagloo.
4           45.    From January 1, 2016 through August 11, 2016,
5      Khudaverdyan received approximately 46,124 emails from the
6      domain @swiftunlocked.com.      The subject line of all the emails
7      said “New IMEI Order” and the body of each email contained at
8      least one IMEI number, as well as a username and IP address.           In
9      the 46,124 emails, there were approximately 62,407 IMEI numbers,
10     of which 57,684 were unique.      Approximately 29,494 referenced T-
11     Mobile of which 28,361 were unique and 4,071 referenced Metro,
12     of which 3,927 were unique.
13          46.    From January 1 through January 13, 2016, Khudaverdyan
14     received approximately 1,250 emails from the domain
15     @unlocks247.com.    Khudaverdyan’s recovery email
16     w88repair@gmail.com was listed as an “Admin User” addressee in
17     the “To” section of every email.         Each email had “New IMEI
18     Order” in the subject line and contained at least one IMEI
19     number.    There were approximately 1,385 IMEI numbers, of which
20     1,226 were unique, in the 1,250 emails.         The following is an
21     example of an email sent from @unlocks247.com:
22          Sat 1/2/2016 9:12 AM
23          [FUSION]system@unlocks247.com
            New IMEI Order
24          To: Admin User <w88repair@gmail.com> Brian z
            zinkbrian1@gmail.com, alec mousakhanian
25          akhanian@gmail.com
26
            Service Name: T-Mobile IMEI Cleaning Blacklist Service
27          includes iPhones (Clean Lost/Stolen & Blacklisted IMEI
28          IMEI List:

                                           17
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 18 of 29 Page ID #:18



                   353268070941774
1
            Username : king3500
2           IP : 108.21.6.81
3           You can view Order from here.
4
            47.   From approximately January 1, 2016 through
5
       approximately October 8, 2018, Khudaverdyan’s PayPal Account
6
       4961 received thousands of payments associated with these
7
       websites for an approximate total of $608,855.17.         The payments
8
       were related to Unlocks247 invoices.
9
       Financial Accounts Receiving and Laundering Proceeds from Scheme
10
            PayPal Account 7206 From Which the Government Seized
11
            $433,687.55
12
            48.   PayPal Account 7206 was opened on or about June 2,
13
       2014 by Edward Kudaverdian, Khudaverdyan’s father.         From on or
14
       about January 5, 2016 through January 23, 2019, PayPal Account
15
       7206 received approximately $25,462,968.76 in proceeds from the
16
       unlocking scheme.    The payments included the following:
17
                  a.    From on or about July 20, 2016 through January
18
       22, 2019, PayPal Account 7206 received approximately
19
       $16,823,531.20 from PayPal Accounts belonging to the Vira
20
       Brothers [paragraphs 31-35 above].
21
                  b.    From on or about February 12, 2016 through
22
       September 28, 2017, PayPal Account 7206 received approximately
23
       $1,235,219.52 in proceeds from PayPal Account 1813.
24
                  c.    From on or about January 11, 2016 through June
25
       28, 2018, PayPal Account 7206 received approximately $551,799.91
26
       from the PayPal account of Juan Toro [paragraphs 40-41 above].
27
                  d.    From on or about January 5, 2016 through December
28

                                           18
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 19 of 29 Page ID #:19




1      30, 2016, PayPal Account 7206 received approximately $253,599.40
2      from PayPal Account 4961.
3                    e.   In addition, from on or about March 15, 2016
4      through January 23, 2019, PayPal Account 7206 received payments
5      for approximately $6,598,818.73 from individuals/businesses
6      involved in unauthorized device unlocking.        Payments are linked
7      to device unlocking based on email communications about IMEI
8      numbers, text messages concerning device unlocking, PayPal
9      transactions with the words “unlock” in the subject or name, and
10     open source queries on email addresses leading to websites
11     associated with device unlocking.
12            49.    From on or about August 2, 2016 through January 20,
13     2019, PayPal Account 7206 transferred approximately
14     $4,869,764.17 in proceeds to Chase Account 6783 over
15     approximately 67 transactions.      At least 55 of these
16     transactions were each over $10,000.
17            50.    From on or about April 5, 2016 through November 15,
18     2018, PayPal Account 7206 transferred approximately
19     $4,180,752.80 to PayPal Account 1813.
20            51.    On or about March 28, 2017 PayPal Account 7206
21     transferred approximately $33,304 to Beverly Hills Watch Company
22     for the purchase of the defendant Yellow Gold Sky-Dweller watch.
23     This matches a $33,000 8 March 28, 2017 invoice from Beverly Hills
24     Watch Company.
25
26
27            8   The price discrepancy is explained by a PayPal transaction
28     fee.

                                           19
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 20 of 29 Page ID #:20




1           52.   On or about May 1, 2018, PayPal Account 7206
2      transferred approximately $32,157.50 to Beverly Hills Watch
3      Company for the purchase of an Audemars Piguet Royal Oak watch.
4           53.   On or about July 12, 2018, Khudaverdyan PayPal Account
5      7206 transferred approximately $64,124.30 to Creative Bespoke to
6      lease a 2014 Ferrari 458 coupe.
7           PayPal Account 4961 From Which the Government Seized
8           $3,000.00
9           54.   From on or about January 1, 2016 through October 8,
10     2018, PayPal Account 4961 received approximately $698,867.79 in
11     proceeds from the unlocking scheme.       The payments included the
12     following:
13                a.    From on or about January 1, 2016 through October
14     8, 2018, PayPal Account 4961 received $608,855.17 from
15     transactions associated with “Unlocks 24/7” invoices [paragraphs
16     44-47 above].
17                b.    From on or about July 30, 2016 through September
18     14, 2016, PayPal Account 4961 received approximately $30,155
19     from PayPal Accounts belonging to the Vira Brothers [paragraphs
20     31-35 above].
21                c.    In addition, from on or about June 3, 2016
22     through December 18, 2017, PayPal Account 7206 received payments
23     for approximately $59,857.62 from individuals/businesses
24     involved in unauthorized device unlocking.        Payments were linked
25     to device unlocking based on email communications about IMEI
26     numbers, text messages concerning device unlocking, PayPal
27     transactions with the words “unlock” in the subject or name, and
28     open source queries on email addresses leading to websites

                                           20
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 21 of 29 Page ID #:21




1      associated with device unlocking.
2           55.   From July 6, 2016 to August 16, 2016, Khudaverdyan
3      made at least eight transfers totaling approximately $187,000
4      from PayPal Account 4961 to Chase Account 6783.
5           56.   From on or about January 5, 2016 through December 30,
6      2016, PayPal Account 4961 transferred approximately $256,500 to
7      PayPal Account 7206.
8           Chase Account 6783 From Which the Government Seized
9           $435,178.53
10          57.   From on or about July 6, 2016 through January 22,
11     2019, Chase Account 6783 received approximately $5,394,472.17 in
12     proceeds from the unlocking scheme.       The payments included the
13     following:
14                a.    From on or about August 2, 2016 through January
15     22, 2019, Chase Account 6783 received approximately
16     $4,869,764.17 in proceeds from PayPal 7206.        At least 55 of
17     these transactions were each over $10,000.
18                b.    From on or about July 6 through August 16, 2016,
19     Chase Account 6783 received approximately $187,000 from PayPal
20     Account 4961.
21                c.    In addition, from on or about September 9, 2016
22     through December 16, 2016 Chase Account 6783 received payments
23     for approximately $337,708 from BlackFlareMedia.         Payments were
24     linked to device unlocking based on email communications about
25     IMEI numbers.
26          58.   From on or about May 4, 2017 through January 4, 2019,
27 ATM withdrawals of proceeds were made from Chase Account 6783 for
28 approximately $26,468.04.

                                           21
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 22 of 29 Page ID #:22




1           59.   On or about May 9, 2017 and June 19, 2017,
2 Khudaverdyan through Chase Account 6783 made two payments on
3 behalf of Gharehbagloo to Inter Valley Escrow for a total of
4 $650,760.84, (of which at least $645,091.84 was scheme proceeds)
5 in order to purchase a house located in Burbank, CA (the “Burbank
6 Residence).
7                 a.    Khudaverdyan signed gift letters asserting that
8      Khudaverdyan’s transfer of the funds were “gifts” for his
9      “cousin” Gharehbagloo, who is not Khudaverdyan’s cousin.
10                b.    On or about June 21, 2017, Gharehbagloo signed a
11     Uniform Residential Loan Application in conjunction with the
12     purchase of the Burbank Residence, on which he falsely averred
13     to J.P. Morgan Chase & Co.    9   that it would be his primary
14     residence and that his assets included a “gift” of $613,260.84.
15                c.    On or about December 6, 2017, Khudaverdyan
16     emailed his accountant and asked for documents needing his
17     signature to be sent to the Burbank Residence.
18                d.    On or about June 14, 2018, Khudaverdyan emailed
19     the Assistant Planner for the City of Burbank and stated that he
20     was the owner of the Burbank Residence.
21          60.   From on about August 2, 2017 through January 3, 2019,
22     Chase Account 6783 made 18 payments for approximately $65,441 to
23     Amwest Funding for the purchase of the Burbank Residence.
24          61.   From on or about March 1, 2018 through July 6, Chase
25     6783 Account made 5 transfers to Chase Account 7980 of $600,000.
26
            9 J.P. Morgan Chase & Co. was a financial institution whose
27
       deposits were insured by the Federal Deposit Insurance
28     Corporation.

                                            22
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 23 of 29 Page ID #:23




1           62.   On or about January 31, 2018 and March 15, 2018, Chase
2      Account 6783 made 2 transfers to Landmark Escrow for $396,131.56
3      (of which $394,376.56 was scheme proceeds) in order to purchase
4      a Northridge, CA residence (the “Northridge Residence”).
5                 a.    On or about March 15, 2018, Khudaverdyan sent an
6      email which stated that the house will be rented under his
7      sister’s name and to call him for payment.
8                 b.    On or about March 15, 2018, Khudaverdyan sent
9      another email and stated that he meant to say that he was buying
10     the house for his sister and that she will be living there.
11                c.    On or about June 21, 2018, Khudaverdyan and
12     Gharehbagloo received an email from Gharehbagloo’s wife, who was
13     the real estate agent for the purchase of the Northridge
14     Residence, with the subject line “Lease agreement,” which
15     attached a document that stated” “Agreement between
16     [Khudaverdyan’s sister], Owner(s), and Alen Gharehbagloo,
17     tenant(s), for a dwelling located at [Northridge Residence].
18     Tenant(s) agree to rent this dwelling on a month-to-month basis
19     for $12,900 per month . . . .”
20          63.   On or about December 26, 2017, Khudaverdyan
21     transferred approximately $30,000 from Chase Account 6783 to
22     First National Bank of Central Texas for the purchase of a 2017
23     Land Rover Sport utility vehicle.
24          Chase Account 7980 From Which the Government Seized
25          $600,000.00
26          64.   From on or about March 21, 2018 to July 6, 2018, Chase
27     Account 6783 received approximately 5 payments of approximately
28     $600,000 in proceeds from Chase Account 6783.

                                           23
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 24 of 29 Page ID #:24




1           PayPal Account 1813 From Which the Government Seized
2           $8,085.11
3           65.   From on or about April 5, 2016 through November 16,
4      2018, PayPal Account 1813 received approximately $7,688,749.45
5      in proceeds.     The payments included the following:
6                 a.     From on or about April 5, 2016 through November
7      15, 2018, PayPal Account 1813 received approximately
8      $4,180,752.80 from PayPal Account 7206.
9                 b.     From on or about March 13, 2017 through August 7,
10     2018 PayPal Account 1813 received approximately $1,304,326.15
11     from PayPal accounts belonging to the Vira Brothers [paragraphs
12     31-35 above].
13                c.     In addition, from June 14, 2016 through November
14     16, 2018, PayPal Account 1813 received approximately
15     $2,203,670.50 from individuals/businesses involved in
16     unauthorized device unlocking.      Payments were linked to device
17     unlocking based on email communications about IMEI numbers, text
18     messages concerning device unlocking, PayPal transactions with
19     the words “unlock” in the subject or name, and open source
20     queries on email addresses leading to websites associated with
21     device unlocking.
22          66.   From on or about April 9, 2016 through December 5,
23     2018, PayPal Account 1813 transferred approximately
24     $5,349,763.69 of proceeds to Wells Fargo Account 7435.
25          67.   From on or about February 12, 2016 through September
26     28, 2017, PayPal Account 1813 transferred $1,235,219.52 in
27     proceeds to PayPal Account 7206.
28     //

                                           24
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 25 of 29 Page ID #:25




1           Wells Fargo Account 7435 From Which the Government Seized
2           $519,700.69
3           68.   From on or about April 11, 2016 through December 28,
4      2018, Wells Fargo Account 7435 received approximately
5      $5,824,763.69 in proceeds.      The payments included the following:
6                 a.     From on or about April 11, 2016 through December
7      5, 2018, Wells Fargo Account 7435 received $5,349,763.69 from
8      PayPal Account 1813.
9                 b.     From on or about January 4, 2018 through March
10     12, 2018, Wells Fargo Account 7435 received $100,000 from Empire
11     Wireless Group. [paragraphs 42-43 above].
12                c.     On or about December 18, 2018, Wells Fargo
13     Account 7435 deposited a cashier’s check from Argishti
14     Khudaverdyan for $75,000.
15                d.     On or about December 28, 2018, Wells Fargo
16     Account 7435 deposited a cashier’s check from Argishti
17     Khudaverdyan for $300,000.
18          69.   On or about December 10, 2018, December 13, 2018, and
19     December 24, 2018, Wells Fargo Account 7435 made 3 transfers to
20     Inter Valley Escrow for $1,584,000 in order to purchase a
21     residence in La Cañada Flintridge, CA.
22          70.   From on or about December 27, 2016 through February
23     28, 2018, Wells Fargo Account 7435 transferred at least
24     $450,231.45 in proceeds to Wells Fargo Account 9967.
25          71.   On or about September 13, 2018, Wells Fargo Account
26     7435 transferred $16,500 to Ticor Title for the purchase of a
27     business property located in Burbank, CA (“the “West Alameda
28     Business”).     On or about September 28, 2018, an amount of

                                           25
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 26 of 29 Page ID #:26




1      $162,753.60 was withdrawn in a cashier’s check to pay Ticor
2      Title for the West Alameda Business.
3           Wells Fargo Account 9967 From which the Government Seized
4           $250,000.00
5           72.   On December 27, 2016, May 8, 2017, and February 28,
6      2018 there were three deposits for a total amount of $500,000
7      (of which $450,231.45 were scheme proceeds) into Wells Fargo
8      Account 9967 from Wells Fargo Account 7435.
9                              FIRST CLAIM FOR RELIEF
10          73.   Plaintiff incorporates the allegations of paragraph 1-
11     72 above as though fully set forth herein.
12          74.   Based on the above, plaintiff United States of America
13     alleges that the defendants constitute or are derived from
14
       proceeds traceable to violations of 18 U.S.C. §§ 1030 (fraud and
15
       related activity in connection with computers), 1343 (wire
16
       fraud), and/or 1344 (bank fraud), which are specified unlawful
17
       activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
18
       1961(1)(B).    The defendants are therefore subject to forfeiture
19
       pursuant to 18 U.S.C. § 981(a)(1)(C).       In addition, to the
20
       extent that the defendants are not the actual monies or assets
21
       directly traceable to the illegal activity identified herein,
22
23     plaintiff alleges that the defendants are identical property

24     found in the same account or place as the property involved in

25     the specified offense, rendering the defendants subject to

26     forfeiture pursuant to 18 U.S.C. § 984.

27     //
28     //

                                           26
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 27 of 29 Page ID #:27




1                              SECOND CLAIM FOR RELIEF
2            75.   Plaintiff incorporates the allegations of paragraph 1-
3      72 above as though fully set forth herein.
4            76.   Based on the above, plaintiff United States of America
5      alleges that the defendant funds constitute property involved in
6
       multiple transactions or attempted transactions in violation of
7
       18 U.S.C. §§ 1956(a)(1)(B)(i) and/or 1957(a), or property
8
       traceable to such property, with the specified unlawful activity
9
       being violations of 18 U.S.C. §§ 1030 (fraud and related
10
       activity in connection with computers, 1343 (wire fraud) and/or
11
       1344 (bank fraud).     The defendant funds are therefore subject to
12
       forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).         In addition,
13
       to the extent that the defendant funds are not the actual monies
14
15     or assets directly traceable to the illegal activity identified

16     herein, plaintiff alleges that the defendant funds are identical

17     property found in the same account or place as the property

18     involved in the specified offense, rendering the defendant funds

19     subject to forfeiture pursuant to 18 U.S.C. § 984.
20           WHEREFORE, plaintiff United States of America prays:
21           (a)   that due process issue to enforce the forfeiture of
22     the defendants;
23           (b)   that due notice be given to all interested parties to
24     appear and show cause why forfeiture should be not be decreed;
25           (c)   that this Court decree forfeiture of the defendants to
26     the United States of America for disposition according to law;
27     and
28     //

                                           27
     Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 28 of 29 Page ID #:28




1           (d)   for such other and further relief as this Court may
2      deem just and proper, together with the costs and disbursements
3      of this action.
4      Dated: July 17, 2019              NICOLA T. HANNA
5                                        United States Attorney
                                         BRANDON D. FOX
6                                        Assistant United States Attorney
                                         Chief, Criminal Division
7                                        STEVEN R. WELK
                                         Assistant United States Attorney
8                                        Chief, Asset Forfeiture Section

9
                                          /s/ Ryan Waters
10                                       RYAN WATERS
                                         Special Assistant U.S. Attorney
11                                       Asset Forfeiture Section

12                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           28
Case 2:19-cv-06153-SVW-RAO Document 1 Filed 07/17/19 Page 29 of 29 Page ID #:29
